 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT

 5                                EASTERN DISTRICT OF CALIFORNIA

 6

 7    CHRISTOPHER L. BRYS,                                     Case No. 1:19-cv-00838-BAM (PC)

 8                         Plaintiff,
                                                               ORDER TO SUBMIT APPLICATION
 9              v.                                             TO PROCEED IN FORMA PAUPERIS
                                                               OR PAY FILING FEE WITHIN 45 DAYS
10    STANISLAUS COUNTY SHERIFF’S
      DEPARTMENT, et al.
11                                                             FORTY-FIVE (45) DAY DEADLINE
                           Defendants.
12

13             Plaintiff Christopher L. Brys is a pretrial detainee proceeding pro se in a civil rights action

14   pursuant to 42 U.S.C. ' 1983. Plaintiff has not paid the $400.00 filing fee, or submitted an

15   application to proceed in forma pauperis pursuant to 28 U.S.C. ' 1915.

16             Accordingly, IT IS HEREBY ORDERED that:

17             Within forty-five (45) days of the date of service of this order, Plaintiff shall submit the

18   attached application to proceed in forma pauperis, completed and signed, or, in the alternative,

19   pay the $400.00 filing fee for this action. No requests for extension will be granted without a

20   showing of good cause. Failure to comply with this order will result in dismissal of this

21   action.

22
     IT IS SO ORDERED.
23

24      Dated:       June 20, 2019                                 /s/ Barbara   A. McAuliffe            _
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                           1
